DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-8 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
provide a plurality of cognitive evaluation tests to one or more users over a first
period of time;
determine baseline cognitive evaluation information for at least one user of the
one or more users based at least in part on test results from the plurality of cognitive evaluation tests;
administer one or more additional cognitive evaluation tests to the at least one
user […];
identify, based at least in part on test results from the one or more additional
cognitive evaluation tests, a cognitive impairment condition of the at least one user.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., one or more processors, a display device, a plurality of user input actuators and a computer-readable storage medium, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., one or more processors, a display device, a plurality of user input actuators and a computer-readable storage medium, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., p1 in Applicant’s specification.

	
	
	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20120214143 A1 by Severson et al (“Severson”).
In regard to Claim 1, Severson discloses a cognitive evaluation system, comprising:
one or more processors;
a display device;
a plurality of user input actuators; and
a computer-readable storage medium having instructions stored thereon that, when executed by the one or more processors, cause the system to:
(see, e.g., F1);
provide a plurality of cognitive evaluation tests to one or more users over a first period of time;
(see, e.g., p2, 5, 19, and 31-32);

determine baseline cognitive evaluation information for at least one user of the one or more users based at least in part on test results from the plurality of cognitive evaluation tests;
(see, e.g., p28, 31, and 162);
administer one or more additional cognitive evaluation tests to the at least one user via the display and the plurality of user input actuators;
(see, e.g., p162 and 164)
identify, based at least in part on test results from the one or more additional cognitive evaluation tests, a cognitive impairment condition of the at least one user
(see, e.g., p165-176).
In regard to Claim 2, Severson discloses these limitations.  See, e.g., p48.
In regard to Claim 3, Severson discloses these limitations.  See, e.g., p155.
In regard to Claim 4, Severson discloses these limitations.  See, e.g., p12.
In regard to Claim 5, Severson discloses these limitations.  See, e.g., p2, 5, 19, and 31-32.
In regard to Claim 6, Severson discloses these limitations.  See, e.g., p22.
In regard to Claims 7-8, Severson discloses these limitations.  See, e.g., p29 in regard to reaction time measures.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715